Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered March 8, 1985, convicting him of robbery in the first degree, robbery in the second degree, burglary in the second degree, and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The Trial Judge’s absence from the courtroom while the complainant’s testimony was being read back to the jury, “with or without consent, is improper; it does not comport with the Judge’s supervisory role, or with the established expectations and conventions that underlie the Judge’s function” (People v Rawlings, 178 AD2d 619; see, People v Lumpkin, 173 AD2d 738; People v Silver, 240 App Div 259). Therefore, we reverse.
In light of the foregoing, it is unnecessary to address the defendant’s remaining contention. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.